Citation Nr: 1824991	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.   10-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for degenerative disc syndrome, lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1999.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2017, the Veteran testified at a Central Office Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current degenerative disc disease and arthritis of lumbar spine originated in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine arthritis and degenerative disc disease are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an October 2007 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2017). When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107  (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2017).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in equipoise.

Direct Service Connection

In this case, the Veteran seeks entitlement to service connection for degenerative disc syndrome of the lumbar spine.  He asserts that he developed pain in his back during his May 1999 physical training exercises.   

The medical evidence of record revealed that the Veteran was diagnosed with degenerative disk disease of the lumbar spine.  Thus, the first service connection element is met.

Turning to the second element, the evidence shows that the Veteran complained of lower back problems in October 1982 and May 1999 service treatment records.  The evidence shows an in-service events.  Thus, the second service connection element is met. 

An October 1982 service treatment note documented that the Veteran complained of back pain.  The examiner indicated that the Veteran strained his back picking up something.  

On May 1999 retirement examination report, the Veteran marked "yes" recurrent back pain, or any back injury.  The examiner indicated that the Veteran had a prior history of back problems.  The examiner noted that he requested that the Veteran have a consultation to keep from re-injuring his back.  However, on the clinical evaluation the examiner noted that the Veteran had a normal spine.  

A September 1999 VA general medical examination report noted that back pain as one of the problems and indicated that would be addressed by the orthopedic consultant.  There is a VA joints examination dated in September 1999 which does not address the back complaints.  A September 1999 VA x-ray report of the lumbosacral spine included an impression as follows:  The vertebral bodies are in satisfactory alignment with no evidence of fracture, destructive process, or disc degeneration.  There is minimal spondylosis at .L5.  Mild deformity of the upper anterior corner of T12 may be associated with old trauma.

A June 2004 H.C. Chiropractic private note documented the Veteran was seen for back pain and stiffness.  The Veteran was seen by H.C. Chiropractic in November 2006, December 2006, July 2007, and August 2007 for back pain and stiffness.   

A May 2007 A. Radiology Service note revealed that the Veteran had a magnetic resonance imaging (MRI) done of his lumbar spine.  The MRI showed that the Veteran had a disc bulge in L4-5 and L5-S1 levels with no significant stenosis. 


A February 2008 H.C. Chiropractic letter noted that the Veteran was seen from June 2004.  

In August 2008, the Veteran was afforded a VA examination.  The Veteran reported that his low back pain was aggravated by frequent bending, stooping, and lifting heavy weight.  The Veteran indicated that during his May 1999 physical training exercise he developed back pain.  The Veteran stated that he was diagnosed with muscle strain and was treated with pain medication, muscle relaxant, and was given a temporary profile.  The Veteran reported after active service he started to have back pain in 2005 and started seeing his doctor.  The examiner noted that he reviewed the Veteran's records.  The examiner indicated that currently the Veteran was not receiving any prescribed medication or treatment for spine impairment.  The examiner noted that the Veteran did not seek any treatment from 1999 to 2005.  The Veteran was diagnosed with chronic low back pain strain and degenerative disk disease of lumbar spine.  He noted that the Veteran received pain medication and muscle relaxant from April 24, 1999 to June 1999 for muscle tightness.  The examiner wrote that the Veteran had acute lumbar strain in April 1999 that required only pain medication and muscle relaxant.  The Veteran had worked as a machinist.  He did not seek evaluation or treatment for back impairment until 2005.  A MRI was done only recently in 2007.  The examiner opined that it was less likely as not that the Veteran's current bulging disc was due to mechanical low back pain diagnosed in the service in 1999.

An October 2008 VA treatment note documented that the Veteran had chronic lower back pain since 1999.  The diagnosis was intervertebral disc syndrome.

A January 2009 private treatment note indicated that the that the Veteran had mild multilevel degenerative disc disease and spondylosis above L4.  

In January 2017, the Veteran testified that while he was doing physical training in May 1999 he hurt his back.  The Veteran stated that he was prescribed medication for the pain in his back.  The Veteran reported since May 1999 his symptoms continued to the present time.  The Veteran stated that he was later diagnosed with two herniated discs.  The Veteran testified that during 1999 to 2005 he continued to take medication and Flexeril for his back.  He reported that he had to stop taking some of his prescribed medication because it caused drowsiness.  The Veteran reported that he started to take Aleve and that helped with the pain in his back.  He also testified the he sought treatment from several doctors prior to 2005.  He also indicated that during the latter part of his post-service career he worked mostly in management.   

A February 2017 letter was submitted by the Veteran's private physician Dr. W.R.  Dr. W.R. wrote that the Veteran had been a patient of his for many years.  He wrote that in 2007 he treated the Veteran for his lower back pain.  A MRI done showed a herniated disc, L4-L5 and L5-S1.  Dr.  W.R. wrote that he felt that the many years of military service contributed to the Veteran's herniated disc and back pain.  He noted that he treated the Veteran for herniated disc condition.  Dr. W.R. wrote that he reviewed the Veteran's current treatment records and opined that it was more likely than not that the Veteran's low back condition was caused by herniated disc condition.

In May 2017, the Veteran was afforded another VA examination.  The examiner noted that imaging studies were done and documented arthritis of the spine.  The Veteran's records and file was reviewed.  The Veteran was diagnosed with degenerative arthritis of the spine and lumbar herniated disc disease.  The Veteran reported that his condition started in 1999.  The Veteran indicated that during his final physical examination, he hurt his lower back doing abdominal crunches.  The Veteran noticed he had persistent pain in his lower back following his final examination.  After discharge from service, he had persistent pain in his lower back.  After service the Veteran worked with the railroad company that required heavy lifting.  The Veteran described his pain in the lower back as dull, and was persistent despite taking Aleve for the pain.  The Veteran stated he experienced aggravation in pain that resulted in him dragging his feet.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for her opinion stated that there was no clinical records demonstrated recurring back pain while in service.  The majority of his symptoms related to his service-connected bilateral knee pain and not his lower back.    

In June 2017, the Veteran submitted more medical records from his private physical therapy provider.  The RO obtained a medical addendum opinion considering the newly obtained medical documents.

In November 2017, a medical addendum opinion was obtained.  The examiner was the same examiner from the previous May 2017 VA examination.  The examiner reviewed the Veteran's claims file.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She noted an extensive and thorough review of the clam.  It was noted that the May 1999 retirement examination documented back pain.   April and May 1999 service treatment records note back stretching exercises and that the Veteran was prescribed Flexeril.  The lower back pain was felt to be mechanical lower back pain on his exit physical.  The examiner noted the September 1999 VA general medical examination which noted a complaint of back and that this was to be evaluated by orthopedic consultant.  The September 1999 x-ray was also noted and the examiner concluded that disc degeneration did not develop while in service.  The examiner commented that it is known, that military personnel have to endure great physical training and labor throughout their career, which can lead to various joint problems later in life. The examiner stated that the main issue, in this case, is the Veteran has a negative lumbar X-ray from 1999 for degenerative changes of the lumbar spine.  Additionally, the Veteran after military service worked for over 8 years with Amtrak in the Washington DC area as a machinist.  The examiner stated that the Veteran started to report more consistent lower back pain in 2005 and this is when regular treatment, including medication and physical therapy began.  The examiner the August 2008 VA examination which indicated that the Veteran had acute mechanical low back pain after a physical training exercise and was given a muscle relaxant and temporary profile.  The examiner stated that the Veteran was noted on this orthopedic consultation to continue to work as a machinist and that the Veteran stated he started having back pain in 2005 when he started seeing his doctor.  The examiner concluded that it is less likely as not that the Veteran's current bulging disk disease is due to mechanical low back pain diagnosed in the service in 1999.  The examiner stated that had this been due to service-connected mechanical low back pain he should have symptoms manifesting earlier than 2005.  It was noted that an August 2008 X-ray noted the impression essentially negative lumbosacral spine.  The examiner concluded that she had the same opinion as the orthopedic consultation from August 14, 2008.  She further noted that, "I have noted that the MedStar Medical Group opined that they had been seeing the Veteran since 2007 and believed his lower back pain and his herniated disc L4-L5 and L5-S1 [noted on MRI dated May 2007] were due to years of military service; however, once again, the time delay in seeking evaluation for his back pain argues against the Veteran's claim that his chronic back pain is due to military service.  Additionally, treatment records from the VA medical center, H.C. Chiropractic and D. P. Therapy Institute from 2008 to 2009 do not provide a link between the current lumbar spine disability and the couple times the Veteran was treated in service for mechanical low back pain."   

Turning to the third service connection element, a link between the current disability and the in-service injury, the Board finds that resolving any doubt in the Veteran's favor, that the evidence supports a finding that the Veteran's lumbar spine disability was incurred in service.  The Board acknowledges the August 2008 and May 2017 VA examination reports which concluded that the lumbar spine disability is not related to service.  Both examiners based the opinion, at least in part, on the fact that the Veteran did not seek treatment for back pain until 2005.  However, the Veteran testified that he has had ongoing back pain since service and that he continued to take both over the counter and prescribed medications for pain after service and up to 2005.  He also testified that he did seek some treatment between 1999 and 2005.  The records of the H.C. Chiropractic note that the Veteran began treatment at that facility in 2004.  At the time of the VA examination in 1999, the Veteran reported chronic back pain and there was an indication that an orthopedic examination was to be conducted regarding the back but there is no indication in the record that such examination was done.  The subsequent treatment records show diagnosis of degenerative arthritis of the spine and lumbar herniated disc disease, most recently noted by the VA examiner in May 2017.  The Board notes that October 2008 physical therapy treatment notes indicated that the Veteran reported an exacerbation of chronic back pain due to work and also a long history of back pain was noted.  Those records indicate the presence of the chronic back pain prior to the time of the treatment.  

The Board finds that the Veteran's testimony as to continuity of symptoms since service credible and probative.  The Board finds that the evidence is in equipoise as to whether the current back disability, lumbar spine arthritis and degenerative disc disease had it onset in service.  The evidence shows symptoms of back pain in service and there is credible evidence of lumbar spine symptoms ever since service.  As such, the Board finds that service connection for lumbar spine arthritis and disc disease is warranted.  



ORDER

Entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine is granted. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


